                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                                 No. 16-10075-JTM

RANDOM SHANE SMITH,
          Defendant.




                              MEMORANDUM AND ORDER


       This matter is before the court on defendant Random Shane Smith’s request asking

that his “case be removed from the BOP [Bureau of Prisons] electronic law library.” (Dkt.

62, at 1). Smith states his belief that “[p]eople in prison use the law library to look other

people up and get there [sic] information.” (Id.) He expresses concern that such

information might endanger him, but provides no evidence that such electronic access

has actually played any role in some specific harm to him.

       To the extent Smith is asking that the court issue an order to the Bureau of Prisons

restricting its electronic library, the court lacks jurisdiction to grant the relief sought. See

United States v. Amawi, 579 F. Supp. 2d 923, 924 (N.D. Ohio 2008) (sentencing court had

no jurisdiction to grant prisoner’s request to regulate electronic access to case materials).

       To the extent Smith may be requesting a sealing of his case, the burden for such

relief is heavy, given the strong presumption of public access to judicial records. See Nixon
v. Warner Commc'ns, Inc., 435 U.S. 589, 597 (1978); United States v. Kravetz, 706 F.3d 47, 62

(1st Cir. 2013). This presumption “stems from the premise that public monitoring of the

judicial system fosters the important values of ‘quality, honesty and respect for our legal

system.’” Siedle v. Putnam Investments, Inc., 147 F.3d 7, 9-10 (1st Cir. 1998). Consistent with

this understanding, Congress has recognized a “compelling public need” to keep

criminal records publicly available. United States v. Schnitzer, 567 F.2d 536, 539 (2d Cir.

1977). When evaluating a motion to seal a court record, the court “carefully balances the

competing interests that are at stake in the particular case.” Siedle, 147 F.3d at 10. Here,

Smith has failed to meet this heavy burden.

       IT IS ACCORDINGLY ORDERED this day of April, 2019, that the defendant’s

Request for Relief (Dkt. 62) is denied.




                                           s/ J. Thomas Marten
                                           J. Thomas Marten, Judge




                                              2
